  Case 1:21-mj-00391-SJB ECF No. 13, PageID.42 Filed 08/04/21 Page 1 of 1
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

          Plaintiff,                        Case No. 1:21−mj−391

   v.                                       Hon. Sally J. Berens

DENNIS PATRICK REID,

          Defendant.
                                      /

                     ORDER HOLDING DEFENDANT
              FOR PROCEEDINGS BEFORE THE GRAND JURY

       The parties appeared before me on August 4, 2021 for a preliminary
examination on the complaint, which charges defendant with using any facility
or means of interstate commerce to knowingly persuade, induce, entice or
coerce a minor to engage in any criminal sexual activity, or attempting to do so
in violation of 18 U.S.C. § 2242(b), and traveling in interstate commerce with a
motivating purpose of engaging in any sexual act, as defined in Section 2246,
with a person under 18 or attempting to do so in violation of 18 U.S.C §2423(b).
Defendant was represented by counsel and waived a preliminary examination
on the record. Accordingly:

      IT IS ORDERED that defendant be and hereby is bound over for further
proceedings before the grand jury pursuant to Fed. R. Crim. P. 5.1. An
arraignment and initial pretrial conference if indicted, or status conference, is
set before the undersigned on August 19, 2021 at 10:00 AM.

        IT IS SO ORDERED.


Dated: August 4, 2021                     /s/ Sally J. Berens
                                          SALLY J. BERENS
                                          U.S. Magistrate Judge
